Citation Nr: 1205125	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  08-21 431	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

Entitlement to service connection for a bilateral shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from April 2003 to April 2006.  The Veteran also had four years, nine months, and twenty-eight days of prior active service and twenty-two years, seven months, and twelve days of inactive service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

A review of the claims file reveals additional development is necessary before a decision on the merits of the claims can be reached.  

The Veteran submitted a VA Form 9, Appeal to Board of Veterans' Appeals, in July 2008 at which time he marked a box indicating that he desired a hearing before the Board at a local RO.  The Veteran was scheduled for a hearing before the Board at the Providence RO in May 2010.  Following receipt of notice of the hearing, the Veteran's representative contacted the RO in May 2010 and requested that the hearing be rescheduled.  The Veteran contacted the RO in May 2010 and indicated that he was in the process of selling his home in Massachusetts and relocating to Florida permanently.  A hearing before the Board was thereafter scheduled at the Providence VARO in May 2011.  Following receipt of notice of the hearing, the Veteran contacted the RO in April 2011 and indicated that he was unable to attend the May 2011 hearing because he was in Florida.  The Veteran indicated that he was receptive to a video conference hearing before the Board at that time.  The Veteran was thereafter scheduled for a hearing before the Board at the Providence RO in December 2011.  Following receipt of notice of the hearing, the Veteran submitted a statement in November 2011 and indicated that his current address was in Florida and he requested a hearing before the Board of Veterans' Appeals in Washington, D.C.  

Consequently, the Board must remand the Veteran's case so that he can be scheduled for a hearing before a member of the Board.  It appears that the Veteran wants a hearing at the RO in St. Petersburg, Florida.  The evidence shows that he has relocated to Florida. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a member of the Board at the St. Petersburg, Florida RO, either in person or by videoconference.  Provide the Veteran and his representative with notice of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

